Citation Nr: 0121079	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  94-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the North Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO).  

In February 2000 the Board denied service connection for PTSD 
and entitlement to a TDIU evaluation.  

The veteran's representative submitted a memorandum in which 
he appeared to appeal only the issue of service connection 
for PTSD.  

However, in March 2001 on a Joint Motion for Remand it was 
asked that the entire February 2000 Board decision be vacated 
and remanded.  In March 2001 the United States Court of 
Appeals for Veterans Claims (Court) granted the motion and 
vacated and remanded the entire February 2000 Board decision.  

It appears that the RO has reopened the veteran's claim of 
service connection for PTSD.  In accordance with the United 
States Court of Appeals for Veterans Claims (Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  

Hence, the Board will proceed with a determination of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD which was 
originally denied in February 1987.  A final decision denying 
service connection for PTSD was most recently issued in 
December 1989.  

The Board is of the opinion that the facts of this case 
warrant a referral of an inferred claim for non-service 
connected disability pension.  The veteran has alleged that 
he is unable to work and has specified that he is receiving 
disability benefits from the Social Security Administration 
(SSA).  He has a pending claim for a TDIU evaluation.  The 
Board is of the opinion that such contentions reasonably have 
raised an inferred claim for non-service connected disability 
pension.  As this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In December 1989 the RO denied, in pertinent part, the 
veteran's claim of service connection for PTSD.  This 
decision became final.  

3.  The evidence submitted since the December 1989 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

4.  The record does not establish that the veteran engaged in 
combat in service.



5.  The veteran's statements and testimony regarding his 
alleged stressors during active service are inconsistent and 
contradictory, and are not credible.  

6.  The veteran has not submitted credible supporting 
evidence that the claimed in-service stressors occurred.  

7.  The diagnosis of PTSD is not based on any verified, 
credible stressor from the veteran's active service.  

8.  Service connection is not in effect for any disability.  


CONCLUSIONS OF LAW

1.  Evidence received since the final December 1989 
determination wherein the RO denied reopening the claim of 
entitlement to service connection for PTSD is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).  

2.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.303, 3.304 (2000).  

3.  The veteran's claim of entitlement to a TDIU is denied as 
a matter of law.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

Factual Background

The evidence which was of record before the December 1989 
decision wherein the RO denied entitlement to service 
connection for PTSD is reported in pertinent part below.  

Service personnel records indicate that the veteran served 
with the Army in the Republic of Vietnam from July 8, 1966 to 
July 4, 1967.  His record of assignments establishes that he 
was a heavy vehicle driver from July 15, 1966 to October 9, 
1966; a light vehicle driver from October 10, 1966 to April 
17, 1967; and a heavy vehicle driver from April 18, 1967 to 
June 30, 1967.  His status was "Casual" from July 1, 1967, 
and it was noted that he was "REFRAD TRF to USAR" in 
Oakland, California on July 4, 1967.  

During the above period, the veteran was stationed at 
"HHD," USA Headquarters (HQ) Area Command (AC).  

Service personnel records document the following awards and 
decorations received by the veteran: the National Defense 
Service Medal (NDSM), the Vietnam Service Medal (VNSM or 
VSM), and the Vietnam Campaign Medal (VNCM or VCM) with 
device.  The date of this report documenting such awards is 
May 9, 1967.  

The DD Form 214 also documents that the veteran was awarded 
the NDSM, VSM, and the VCM with device.  It specifies that 
his occupational specialty was a heavy duty driver and that 
he was assigned to "HHD USA HQ AREA COMD APO SF 96243 
USARV" while he was in Vietnam.  

Review of the service medical records reveals that the 
veteran was found to be without defects at the time of his 
entrance examination conducted in July 1965.  He denied all 
physical abnormalities listed on the medical history 
questionnaire.  

In September 1966 the veteran underwent a psychiatric 
evaluation as a result of misconduct.  He was alleged to have 
stolen a number of cartons of cigarettes.  The veteran denied 
any memory of the incident.  He reported a history of 
increasing tension, insomnia, and depressed feelings since 
coming to Vietnam.  

Examination revealed no evidence of neurosis, psychosis, or 
organic brain disease.  He did have slightly depressed 
"facies" and gave a history of little emotional support 
from his family.  

The diagnosis was dissociative reaction, acute moderate, 
manifested by stealing with amnesia for the event, "stress 
acute moderate separation from family, predisposition chronic 
moderate dependent personality."  It was concluded that this 
condition was incurred in the line of duty (LOD) and was 
unimproved.  

The examiner concluded that the veteran was and is free from 
mental defect, disease, or derangement "as to be able to 
appreciate the nature and quality of his acts and to adhere 
to the right."  It was further concluded that he had no 
condition warranting separation under medical channels.  It 
was advised that the veteran be placed in a position of 
little responsibility.  He was placed on tranquilizing 
medication.  

Follow-up notes dated from September 1966 from the Outpatient 
Clinic of the 17th Field Hospital document that the veteran 
was being treated with Valium.  On October 24, 1966 it was 
noted that he was doing well and his medications were 
discontinued.  He was advised to return on a "PRN" basis.  

A May 15, 1967 progress note documented a reference to 
"GS."  It also noted that the veteran was being treated 
with "TCW" for a period of ten days.  

A laboratory study, also dated on May 15, 1967, noted that a 
specimen from the veteran's "UD" was taken and that a "GS" 
examination was requested.  The result of this examination 
noted gram negative intracellular and extracellular 
diplococci.  

On May 15, 1967 the veteran was given a physical profile for 
acute, gonococcic urethritis.  

On separation examination in July 1967 the veteran denied 
swollen or painful joints; cramps in his legs; a history of 
broken bones; bone, joint, or other deformity; lameness; 
frequent trouble sleeping; frequent or terrifying nightmares; 
depression or excessive worry; loss of memory or amnesia; and 
nervous trouble of any sort.  

The veteran did report a history of venereal disease (VD).  

Psychiatric examination and evaluation of the lower 
extremities were both described as normal.  

In November 1984 the veteran submitted claims of service 
connection for a variety of impairments, including 
"nerves."  He reported treatment at the Lake City VA 
Hospital (VAH) and at the Memphis VAH; however, the treatment 
referred to at these facilities did not include a nervous 
disorder.  No treatment pertaining to a nervous disorder was 
reported.  

In December 1984 the RO denied service connection for a 
dissociative reaction, dependent personality.  This decision 
was not appealed and became final.  

In October 1986 the veteran submitted a claim of service 
connection for PTSD.  He reported incurring a gunshot wound 
to the left leg in 1966 and indicated that he was first 
diagnosed with PTSD in 1984 or 1985.  He reported treatment 
by Dr. ADB in July 1986 and at the Poplar Bluff VA Medical 
Center (VAMC).  

The RO requested medical records from Dr. ADB.  The RO 
received a September 1986 record from Dr. ADB stating that 
the veteran had a history of severe depression.  Symptoms 
included an inability to sleep, agitation, instability, and 
hallucinations.  The diagnosis was PTSD.  

The RO also received records from Poplar Bluff VAMC, dated 
from October 1986 and December 1986.  

The October 1986 record shows that the veteran was admitted 
to a single episode of major depression with psychotic 
features.  It was noted that these problems had started 
"years ago."  He currently reported severe memory 
impairments and aggressiveness towards his wife and brother; 
however, he claimed that he could not remember such incidents 
until reminded.  He improved and responded well to 
medications during admission.  

The December 1986 record shows that the veteran underwent a 
psychiatric evaluation.  No mention of inservice stressors 
was documented.  The tentative diagnosis on examination was 
major depression, single episode (by history).  

On VA examination (at the Jefferson Barracks VAMC) in 
December 1986 the veteran reported that he was in the 
infantry and operated a machine gun.  He reported being in 
multiple life-threatening situations while he was in Vietnam, 
including fire fights, shelling, and rocket attacks, 
particularly in Da Nang.  He reported sustaining a gunshot 
wound to the left thigh in 1966.  He reported he was treated 
for the wound at a hospital in Saigon.  The veteran reported 
that his best friend was killed in Vietnam.  The diagnoses 
were status post gunshot wound of the left thigh and PTSD.  

A December 1986 social service report is also of record.  The 
veteran reported that while in Vietnam he was a right machine 
gunner.  He stated that he had been shot in the leg by a 
sniper and after being shot, he chased the man, shot him 
repeatedly, cut off his head, and took it back to the 
village.  


The veteran reported that his wife's brother, DH, saved him 
and he was later sent to a Saigon hospital.  He did not know 
the date or place where he was shot but he did know it was in 
February 1967.  JR was reported as the man who was the lead 
machine gunner.  He reported he was receiving Social Security 
disability for PTSD.  The veteran reported he had flashbacks 
of being in a jeep which overturned and killed several 
people.  He also reported having flashbacks of a village 
being bombed and people being blown apart.  

In February 1987 the RO denied service connection for, in 
pertinent part, PTSD.  The veteran failed to perfect his 
appeal of this decision, and it became final.  

A Social History was conducted in December 1987.  The veteran 
reported that while in Vietnam he was assigned as right front 
flank M-60 machine gunner in a detachment assigned to provide 
infantry support to South Vietnamese, South Korean, and 
Australian troops.  He reported being flown all over Vietnam 
as needed.  

The veteran stated that he was involved in numerous 
firefights, went on search and destroy missions and also went 
into enemy tunnels.  He reported never coming into contact 
with the enemy while in any tunnel.  He stated that he was 
wounded in the thigh by a bullet after being in Vietnam 
approximately nine months.  He reported that after being 
shot, he was hospitalized at an Army hospital for 
approximately two months.  

The veteran stated that he was awarded the Purple Heart medal 
and the Vietnamese Cross of Gallantry.  He reported that a 
good friend that he met in Vietnam was killed two or three 
days after the veteran's return from Vietnam.  


The examiner determined that the veteran's military 
experience was clearly of a traumatic nature, and that his 
post military history showed clear evidence of 
psychopathology resulting from psychological trauma in 
combat.  The diagnostic impression was chronic PTSD of 
delayed onset.

In April 1988 the veteran submitted a claim for service 
connection of PTSD.  He reported treatment at the Poplar 
Bluff VAMC and a hospitalization at OMC, a private hospital.  

The veteran submitted a stressor statement in June 1988.  He 
reported he was wounded in the thigh from an enemy bullet and 
that he had killed the man who wounded him.  

The veteran reported that his friend RC was killed in action 
the day after he "was relieved."  He reported that his 
friend JR was killed in action while he was present.  

The veteran wrote that he worked in the morgue at Tan Son 
Nhut and Da Nang.  He reported that his job in the morgue was 
to put bodies in ice and prepare them for shipment to the 
United States.  

In May 1988 the RO received private medical records from OMC.  
These records document the veteran's hospitalization in March 
1988 for various medical problems.  The veteran reported 
sustaining a gunshot wound to the left thigh while in 
Vietnam, resulting in a fracture of the left thigh with an 
open reduction internal fixation performed.  Diagnoses 
included status post trauma stress syndrome following a tour 
of duty in Vietnam with resultant employment disability and 
also status post gunshot wound to the left thigh with 
resultant left femoral fracture which required open reduction 
and internal fixation in Vietnam.  

VA records from December 1987 to January 1989 document 
treatment of the veteran's mental health disorder.  

In March 1989 the veteran submitted a claim of service 
connection for PTSD.  

VA records from Poplar Bluff show continued mental health 
treatment through July 1989.  During an October 1989 
admission for other medical problems, the veteran was upset 
and depressed because of an accident his family had been in.  
The pertinent diagnosis was anxiety and depression.  

In December 1989 the RO denied service connection for, in 
pertinent part, PTSD.  This decision became final.  

In March 1991 the veteran submitted a claim of service 
connection for PTSD.  Submitted with this claim were VA 
medical records, some of which were already of record.  Those 
that were not previously of record document treatment of his 
current mental health disorder through January 1990.  
Subsequent VA progress notes document such treatment through 
July 1991.  

In September 1991 the RO received a July 1986 letter from Dr. 
ADB in which he opined that the veteran had a post Viet Nam 
stress syndrome.  

In May 1992 the veteran's representative submitted multiple 
documents which appear to be related to the veteran's claim 
for SSA benefits.  Included with these records are three lay 
statements, written by DS, JFW, and DGR.  

DS wrote that she had known the veteran her entire life and 
that she could recall when he entered the service.  She wrote 
that he was different when he returned; he would stay to 
himself and that any noises would make him nervous.  

GFW reported that he had known the veteran his entire life 
and stated that the veteran was wounded in action while he 
was in Vietnam.  

DGR reported that the veteran was his brother and stated that 
he was wounded in Vietnam.  He stated that the veteran was 
not the same person after his return from Vietnam.  

The veteran supplied his own statement (entitled Attachment 
to PTSD Claim) in which he reported that he saw a lot of 
small children killed by American and Vietnamese soldiers.  
He reported that he was a tunnel rat, and that it was 
terrifying to see the wounded and dead in such tunnels.  He 
also reported seeing bodies being readied for shipment to the 
United States.  

In June 1992 the RO denied the veteran's claim of service 
connection for PTSD.  

In August 1992 the veteran's representative submitted what 
appeared to be SSA-related medical documents.  These records 
include two disability determination examinations dated from 
September 1986.  Both examinations noted the veteran's 
history of a gunshot wound to the thigh while he was in 
Vietnam.  No other inservice stressors were mentioned.  The 
psychiatric diagnosis was dysthymic disorder.  The examiner 
also noted that an early organic process could not be ruled 
out, given his observed problems with memory, concentration, 
and attention.  

The records submitted by the representative also include an 
SSA Report of Contact dated from August 1986.  This form 
primarily documented the veteran's current impairment of 
functioning.  It also documented that the veteran had a very 
poor memory and was consequently a very poor historian.  

In September 1992 the RO continued its denial of service 
connection for PTSD.  This decision was appealed.  

In May 1993 a local hearing was conducted.  The veteran 
testified that his principal duty station was located in 
Saigon.  Tr., p. 5.  He reported that he was initially 
supposed to work as a supply clerk or company clerk, but that 
he had 'messed' that one up as a result of some missing 
cigarettes.  Tr., p. 6.  

He reported that he was then trained to drive a truck, but 
then told to go to supply.  "And I said, 'Well, fine."  So 
they gave me that weapon--."  Tr., p. 7.  He reported being 
given a machine gun and being placed out on the right flank.  
Id.  

The veteran reported performing duties as a "tunnel rat" all 
over Vietnam.  Tr., pp. 7-8.  He sometimes performed his 
duties with a unit and sometimes by himself.  Tr., pp. 8-9.  
He testified that he guarded prisoners-of-war but that his 
primary duty was a right flank machine gunner.  Tr., p. 9.  
He later estimated spending 75 percent of his time in tunnels 
looking for the enemy, but that he never met any enemy in the 
tunnels.  Tr., pp. 10, 12.  He reported finding bodies in 
these tunnels.  Tr., p. 11.  He also reported handling 
bodies, putting them on ice and stacking them prior to being 
sent back to the United States.  Tr., p. 12.  The veteran 
testified he helped to take Hills 887 and 889, and that this 
involved intense fire fights.  Tr., p. 13.  

The veteran denied ever actually operating a vehicle as part 
of his military occupation.  Tr., pp. 45-46.  

The veteran testified he was shot in the thigh right after 
taking the hill.  Tr., p. 15.  He reported that it was 
initially treated by a medic out in the field.  Tr., pp. 16-
17.  He reported he was treated for the wound at the 17th 
Station Hospital.  He stated he was in the hospital for three 
or four months and remained in the hospital until he 
completed his tour of duty.  He testified he never returned 
to his unit after being shot.  Tr., p. 18.  

The veteran testified that he received the Purple Heart 
medal, as well as a citation from the Vietnamese Army, but 
that they were destroyed in a subsequent house fire.  Tr., 
pp. 19-20.  

Other stressful incidents reported included seeing little 
kids being shot, and the death of people he knew.  He 
reported that a friend of his, RC, was killed in his 
presence.  The veteran reported that RC died after stepping 
on a land mine.  

He reported that he had been intending to run but that RC did 
not let him and insisted that he go instead.  As a result, 
the veteran opined that RC saved his life.  Tr., p. 21.  

The veteran testified that his unit was subjected to frequent 
attack from mortars and rocket propelled grenades.  He 
reported that there were three or four attacks per week.  He 
reported observing a dead woman who had been pregnant.  Tr., 
pp. 21-23.  

The veteran's spouse testified as to symptomatology she 
observed in the veteran.  Tr., pp. 40-46.  

By letter dated in June 1993, the veteran's representative 
advanced argument to the effect that a May 15, 1967 service 
medical record which included the notation "GS" stood for 
gunshot wound and was evidence of the veteran being shot 
while in Vietnam.  

In December 1993, the United States Armed Services for 
Research of Unit Records (USASCRUR) (known at the time as the 
Environmental Support Group (ESG)) reported that there was no 
record in U.S. Army casualty files of the veteran being 
wounded or injured during his tour of duty in Vietnam.  It 
also noted that information concerning the veteran's military 
medical treatment should be maintained in his Official 
Military Personnel File which could be obtained from the 
National Archives and Records Administration (NARA).  

USASCRUR was able to document that SP4 RC was killed in 
action on July 12, 1967 as a result of small arms fire.  RC 
had been assigned to the 4th Infantry Division at the time of 
his death.


In February 1996 the RO sent a request to the Awards Branch 
of the Total Army Personnel Agency (TAPPA), requesting that 
it furnish any information regarding a Purple Heart or any 
other citations awarded to the veteran.  A follow-up request 
was sent in April 1996.  In June 1996 TAPPA responded that it 
did not retain such records, and advised the RO to send its 
request to the U.S. Army Reserve Personnel Center (APRERCEN).  

In September 1996 the RO received a letter dated in August 
1995, in which ARPERCEN notified the veteran that it found no 
evidence that the veteran had been awarded the Purple Heart 
medal.  

In February 1996, and again in April 1996, the RO sent a 
request to NARA for additional evidence pertaining to the 
veteran's service, including morning reports for the 
veteran's unit for the period from June 1966 to July 1967.  
In September 1996 NARA responded that it had forwarded the 
veteran's personnel records.  These records have been 
discussed above.  

The RO subsequently composed a summary of the veteran's 
alleged stressors and sent it to USASCRUR for re-
verification.  In August 1997 USASCRUR again found that the 
veteran was not listed in the available U.S. casualty data 
but noted that morning reports could be ordered from the 
National Personnel Records Center (NPRC).  

USASCRUR also noted that RC was killed in action on July 12, 
1967 while he was in the Province of Pleiku in South Vietnam.  
It noted that JR died as a result of a vehicle crash on April 
1, 1968, ten months after the veteran's Vietnam tour had 
ended.  It also noted that there was no other casualty with 
the same last name as JR.  

In November 1997 a local hearing was conducted.  The veteran 
testified that while in Vietnam he was assigned to the 
Headquarters detachment which was a support unit.  Tr., p. 5.  

He reported he did not remain in Saigon but traveled all over 
the country, including Da Nang.  Tr., p. 6.  The veteran was 
unable to specify what was going on up there.  Tr., p. 7.  

The veteran stated that his main duty was machine gunner.  He 
stated that he was not a truck driver while he was in 
Vietnam.  Tr., pp. 7, 8.  The veteran reported being assigned 
on various support missions while in Vietnam, including 
support of an operation at Hill 889 and 888.  Tr., p. 13.  He 
reported being told to go to a certain place and that he was 
taken.  He reported filling out reports on his return from 
such missions.  Tr., p. 14.  

The veteran reported serving in the same unit with his friend 
JR.  Tr., pp. 10-12.  When asked if anyone in his unit was 
killed while he was in Vietnam, the veteran replied that PFC 
O. or A. from Hawaii was killed in his presence by a bayonet.  
He also stated that a Sergeant R. also was killed by a 
grenade.  Tr., pp. 15-16.  He stated that it was "[j]ust 
them two" individuals whom he could recall being killed 
while he was in Vietnam.  Tr., pp. 16-17.  

The veteran testified to seeing many casualties, both 
American and Vietnamese.  Tr., p. 18.  He testified that he 
also served as a tunnel rat, and that this was one of his 
most frightening experiences.  He initially stated that he 
served as a tunnel rat in support of the 25th Infantry 
Division in Phu Chi.  Tr., p. 19.  He later stated that he 
served as a tunnel rat in Da Nang, which was described as 
"way up country."  Tr., p. 20.  

The veteran testified that he was wounded in action.  He 
stated that the event occurred after he had come through a 
village that seemed empty.  He testified that he was then 
shot in the thigh and subsequently killed the man who wounded 
him.  He indicated that he chopped the man's head off and 
returned to his unit and told them, "NO VC, huh?"  Tr., p. 
22.  

The veteran reported that he was initially treated on the 
spot by a medic and then was hospitalized for three or four 
months at the 17th Field Hospital.  Tr., pp. 23-24.  He 
testified that he was supposed to have gone home on the 
fourth of July but that he did not end up leaving until the 
middle of July.  He reported that he was discharged following 
the treatment of his injury.  Tr., pp. 25-26.  

The veteran recalled riots and mortar attacks occurring while 
he was stationed in Saigon.  Tr., p. 28.  He also recalled 
seeing women and small children getting shot to death.  Tr., 
p. 31.  He did not offer specific details such as dates or 
locations where he saw the children get shot.  

The veteran testified that he was involved in a jeep accident 
with his friend JR.  Tr., p. 32.  However, he testified that 
his friend JR was not killed in action; he testified that he 
died after coming back to the United States.  Tr., p.  29.  

The veteran testified that while in the 17th Army Hospital, 
he was given the Purple Heart Award.  He reported that the 
award was pinned on him by General Westmoreland while he was 
hospitalized.  He reported receiving a certificate as well, 
but that he later lost it.  Tr., pp. 36-37.  The veteran's 
spouse testified that she had seen a copy of the orders 
awarding the veteran his Purple Heart medal but the paper was 
subsequently destroyed in a fire.  Tr., p. 40.  

In December 1997 additional VA medical records documenting 
treatment of current symptoms of PTSD from February 1997 
through November 1997 were received.  

In March 1998 the veteran's representative submitted a 
statement from RSW.  RSW stated that he served with the Army 
in Saigon during a period that overlapped with the veteran's 
service in Vietnam.  RSW did not mention whether he knew the 
veteran but did specify that there were several mortar and 
rocket attacks in the Saigon area when he was there.  He also 
recalled a ground attack during the Fall of 1966.  

The representative also submitted an April 1966 extract 
documenting the assignment of JLA to Vietnam.  Also submitted 
is a statement from JLA who wrote that he was also stationed 
at Tan Son Nhut Air Base.  He indicated that he was assigned 
to a battalion on the south side of the airstrip.  He noted 
that the airstrip was mortared the day he arrived there.  He 
made no indication that he personally knew the veteran.  

Also associated with the claims folder at this time is a May 
1998 statement from CRD who stated that Tan Son Nhut Air Base 
was hit by mortar and ground personnel several times while he 
was stationed there from September 1965 to September 1966.  
He did not mention any personal knowledge of the veteran.  

In July 1999 the RO received records of the Board for 
Correction of Military Records dated from March 1998.  In 
these documents, the Board for Correction of Military Records 
informed the veteran that his application to correct his 
military record by including the Purple Heart medal was 
denied.  It was noted that there was no evidence that the 
veteran had been previously awarded the Purple Heart medal 
for injuries suffered in Vietnam.

A treatise was submitted in February 1999 from "The Rise and 
Fall of Our American Army."  The treatise documents attacks 
in and around Saigon and Tan Son Nhut Air Base; however, it 
makes no mention of the veteran or the unit he served in.

The veteran appeared before the undersigned Member of the 
Board in October 1999.  He testified that he was assigned to 
the Headquarters Attachment of the U.S. Army Area Command.  
Tr., p. 7.  He testified that he was a machine gunner in a 
support unit which traveled all four military regions in 
Vietnam.  Tr., pp. 7-9.  

The veteran recalled seeing a lot of damage done by rocket 
attacks as well as numerous casualties.  Tr., pp. 9-10.  He 
reported being fired upon while he was in a jeep with JR and 
that the jeep overturned.  Tr., pp. 10-11.  

He reported that JR was not injured and that he did not die 
until after he returned home, approximately three years prior 
to this hearing.  Tr., p. 11.  

The veteran reported that RC died in Vietnam but he did not 
hear of the death until his return from Vietnam.  Tr., pp. 
11-12.  He testified that he observed a pregnant Vietnamese 
woman who had her baby cut out of her.  Tr., p. 12.  He 
testified he was shot by a sniper and subsequently killed the 
man.  Tr., p. 13.  

The veteran reported his mother had his Purple Heart medal 
locked up but the copy of the award was destroyed by fire.  
Tr., pp. 14-15.  He testified that he had no idea as to what 
happened to PFC A. from Hawaii.  Tr., p. 15.  He said that as 
far as he knew, PFC A. was not wounded or injured.  Tr., pp. 
15-16.  

The veteran's spouse testified as to symptomatology she 
observed.  Tr., pp. 17-18.  He verified that he had received 
all of his treatment at VA.  Tr., p. 20.  The representative 
indicated that the veteran had been continuing to receive 
treatment at the VA for his PTSD, but that these records were 
not on file.  He contended that these records might be 
relevant more to the current severity of his PTSD.  Tr., pp. 
20-21.  

In October 1999 the veteran's representative submitted 
additional VA medical records documenting mental health 
treatment from November 1998 through August 1999.  The 
diagnosis in November 1998 was a depressive disorder, not 
otherwise specified.  

On examination in December 1999 the veteran reported 
agitation, nervousness, and depression.  He reported feeling 
guilty over his son's death (who died in a tractor accident).  
He reported decreased short term memory.  He reported being 
violent with a short temper.  He reported that he was angry 
at the United States and attributed his sickness to Vietnam.  

He reported jumping over a counter to attack a VA employee 
and almost hitting his 23 year old child in the head with a 
pipe in the past.  The diagnoses were depression, not 
otherwise specified, and a personality disorder with cluster 
"B" traits.  This diagnosis was continued through June 
1999.  

On examination in August 1999 the impression of a depressive 
disorder was again made.  The examiner noted that there 
appeared to be the possibility of PTSD symptoms related to 
Vietnam and possibly to the death of his son 11 years prior 
in a tractor accident.  It was noted that the presence of a 
pending compensation case complicated matters.  

In November 2000 the veteran's representative submitted a 
memorandum outlining many contentions pertaining to the issue 
of service connection for PTSD.  

The representative contended that the veteran's reported 
stressors with respect to JR and RC had been verified.  He 
attempted to explain inconsistencies in the veteran's 
accounts as being due to the fact that the events in question 
had taken place over thirty years prior.  He contended that 
to require the veteran to recall every specific event over 
that period of time was "simply preposterous."  He 
contended that the veteran's general recollections of these 
stressors was accurate and verified, and should therefore be 
considered sufficient corroboration of his stressors.  

The representative again contended that there was evidence 
establishing the veteran as having been wounded in action 
while in Vietnam.  He contended that service medical records 
denoted that the veteran had been treated for "GS," which 
he opined generally stood for gunshot.  He contended that 
such inservice findings were consistent with post-service 
medical evidence diagnosing a status post gunshot wound to 
the left thigh, including medical opinions specifically 
noting that the wound was incurred in Vietnam.  


The representative also appeared to contend that the lay 
statements of others, as well as an excerpt from "The Rise 
and Fall of an American Army," describing combat-type action 
in the area where the veteran was allegedly stationed 
corroborated his reports of inservice stressors.  In 
particular, he noted that it was verified that Tan Son Nhut 
Air Base came under mortar attack while the veteran was 
stationed there and at Saigon.  


Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  



When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does  not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 
12 Vet. App. 272, 277 (1999).  

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 
12 Vet. App. 296, 303 (1999).


The VA regulation was changed in June 1999 to conform to the 
Court determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claim.  In particular, the RO notified 
the veteran in its April 1998 Supplemental Statement of the 
Case that he needed to submit evidence sufficient to verify 
his reported inservice stressors in order to prevail on his 
claim.  

While it appears that the RO had previously adjudicated the 
veteran's claim for PTSD under the previous version of 
section 3.304(f), the Board concludes that its initial 
consideration of the amended regulations would not prejudice 
the veteran in this instance because the substance of the 
previous 38 C.F.R. § 3.304(f) has not been significantly 
altered in terms of the three basic requirements for service 
connection of PTSD.  

Thus, the veteran and his attorney were given sufficient 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  Further, the veteran and 
his representative have provided evidence and argument in 
support of the claim.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  

In particular, the RO has obtained the veteran's VA medical 
records, including VA records referred to by the 
representative during the most recent hearing.  

The veteran has denied other private medical treatment with 
the exception of Dr. ADB.  A request has already been sent to 
this physician's office, and his records are on file.  

The veteran has indicated that he is receiving SSA benefits 
for PTSD.  The RO has not sent a formal request to SSA for 
such records; however, it appears that the veteran's 
representative has submitted medical records and other 
documents pertaining to his SSA claim.  Therefore, it does 
not appear that a remand would be required to obtain SSA 
records, as pertinent SSA-related records are already on 
file.  

Further, even assuming that there are outstanding SSA 
records, the Board is of the opinion that the duty to assist 
would not attach to obtaining such evidence because there is 
no reasonable possibility that it would substantiate the 
veteran's claim.  That is, SSA records pertaining to the 
veteran's disability claim would pertain to his employability 
and would not provide evidence verifying or corroborating his 
inservice stressors.  

The Court has indicated that a SSA determination is pertinent 
to a determination of the veteran's ability to engage in 
substantial gainful employment.  See Martin v. Brown, 4 Vet. 
App. 134, 140 (1993).  In this case, however, the critical 
issue is not whether the veteran is employable, but whether 
his alleged stressor can be confirmed.  Accordingly, a SSA 
determination would have no relevance in this case.  And, as 
was stated above, it appears that the pertinent SSA-related 
evidence has already been submitted.  Accordingly, to remand 
this case in order to obtain the SSA determination is 
unwarranted.  

The RO has obtained the veteran's service medical records 
from the NPRC, and has obtained his service personnel records 
as well from NARA.  Requests were sent to ARPERCEN and TAPPA 
for verification of whether the veteran received a Purple 
Heart Medal.  Both specifically responded to this request.  
Further, the RO has received records from the Board of 
Correction of Military Records pertaining to the veteran's 
application to correct his record by including a Purple Heart 
award.  The RO has also sent multiple requests to USASCRUR 
for verification of the veteran's stressors.  The RO included 
a summary of the veteran's stressors with its most recent 
request.  USASCRUR specifically responded to both of the RO's 
requests, as well as another request made by the veteran's 
representative.  All of these responses are associated with 
the claims file.  

In addition, the veteran has not provided any additional 
information from which meaningful research can be performed.  
The majority of his stressors have been reported in general 
terms, and attempts to verify those that are more specific 
have already been made.  More significantly, as will be 
discussed below the veteran's accounts of his stressors are 
highly inconsistent and are therefore not credible.  
Therefore, the Board therefore believes that a remand of this 
case for the purpose of attempting to obtain additional 
verification of stressors that have been found to be not 
credible, and where the multiple verifications have already 
been made, would serve no useful purpose and would only 
impose unnecessary burdens on VA and the veteran.  See Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

The veteran at one point referred to being rescued by his 
wife's brother, DH, after being shot while in Vietnam.  There 
is no statement from DH on file.  The Board is of the opinion 
that the duty to assist does not attach to obtaining such a 
record.  As will be discussed in detail below, the probative 
value of the veteran's accounts of his shooting have been 
significantly weakened as a result of serious 
inconsistencies.  This includes the veteran's reference to 
DH.  The veteran indicated that he rescued by DH on only one 
occasion.  In subsequent accounts of this same incident, the 
veteran made no mention that he was rescued by DH.  Because 
of the lack of credibility of the veteran's account of the 
alleged inservice shooting, the Board is of the opinion that 
the duty to assist should not attach to obtaining a statement 
from DH.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App.  470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App.  473, 476 (1994).  

In addition, the Board notes that the veteran has been given 
the opportunity to submit statements in support of his claim 
and has done so.  He has submitted multiple lay statements 
from various individuals who attested to combat-related 
events that occurred at Tan Son Nhut Air Base.  

In general, the Board notes that, as will be explained below, 
the veteran's alleged stressors are not credible.  In light 
of this conclusion, to remand this case in attempt to obtain 
either additional medical records or other evidence which 
could verify events in service alleged as stressors is not 
warranted as the existence of those events would not and 
could not change the outcome of this appeal in light of this 
credibility determination.  

Hence, it is not necessary and not required to obtain 
additional evidence or verification, in view of the absence 
of a confirmed or credible stressor.  Where establishing 
critical facts depends upon the credibility of the claimant, 
a medical opinion or other competent evidence can carry no 
probative value if the claimant has no credibility.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary and/or possible; no further assistance to the 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist the veteran as 
mandated by the VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for PTSD which the RO most recently denied in December 1989.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
various lay statements, testimony from the veteran, and 
various medical opinions.  

In particular, the medical opinions are new and bear directly 
and substantially upon the specific issue being considered in 
this case because they discuss the etiology of the veteran's 
PTSD.  Such evidence is significant and must be considered in 
order to fairly decide the merits of the claim.  

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD, the Board's analysis must proceed to an evaluation of 
the claim on the merits.

Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection of PTSD: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection of PTSD.  

There are multiple post-service diagnoses of PTSD of record.  
There are also medical opinions linking PTSD to the veteran's 
reported traumatic experiences in Vietnam.  

Notwithstanding, just because a physician or other health 
professional accepted the veteran's description of his active 
service experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

Thus, the starting point for a determination with regard to 
PTSD is consideration of the stressors.  The question of a 
stressor also bears upon credibility determinations, as 
certain veterans who engaged in combat with the enemy gain 
evidentiary presumptions.  Under the controlling regulation, 
there must be credible supporting evidence that the claimed 
service stressor actually occurred if the veteran was not 
engaged in combat.  38 C.F.R. 3.304(f).  



The existence of an event alleged as a stressor that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Therefore, under this framework, the Board must first make an 
explicit determination as to whether the veteran engaged in 
combat with the enemy.  The veteran alleges that he engaged 
in combat with the enemy; however, the Board finds that the 
veteran did not engage in combat with the enemy.  

The evidence establishes that the veteran does not have any 
combat-related awards.  He has contended that he was awarded 
the Purple Heart and that it was pinned on him by General 
Westmoreland while he was in Vietnam.  

However, the veteran has submitted no documentary evidence 
that he has the Purple Heart, and has indicated that 
certification of such an award was destroyed.  

Furthermore, there is positive evidence establishing that the 
veteran was not awarded the Purple Heart.  The veteran's DD 
Form 214 does not include the Purple Heart.  A service 
personnel record dated from May 1967 noted various awards, 
but did not list the Purple Heart as being one of them.  
ARPERCEN determined in August 1995 that it had found no 
evidence that the veteran had been awarded the Purple Heart.  
Finally, in March 1998 the Board for Correction of Military 
Records determined that there was no evidence that the 
veteran had previously been awarded the Purple Heart for 
injuries suffered in Vietnam.  

Therefore, the evidence establishes that the veteran was not 
awarded the Purple Heart.  It further establishes that he was 
not awarded any other combat-related medals, as the only 
awards listed in service records and the DD Form 214 were the 
NDSC, VCM, and VSM.  See M21-1, Part III, para. 5.14a.  




The veteran has alleged that he served as a right machine 
gunner who served in a support unit for infantry and that 
this resulted in various combat-related experiences with the 
enemy.  He specifically has alleged that he was shot in the 
leg by a sniper, and that he in turn killed the sniper and 
cut his head off.  

The probative evidence directly contradicts the veteran's 
assertion that he served as a machine gunner.  Both the 
service personnel records and the DD Form 214 specifically 
document his primary duty as a truck driver.  The veteran has 
denied driving a truck, but has failed to provide any 
probative evidence in support of this assertion.  

As stated above, the only documentary evidence regarding the 
veteran's military occupational specialty establishes that he 
was a truck driver.  At no time do the veteran's service 
personnel records indicate that he was anything other than a 
truck driver while he was in Vietnam.  

Therefore, the veteran's allegation that he was a machine 
gunner is not credible in light of the fact that the evidence 
persuasively establishes that he was not a machine gunner 
while he was in Vietnam.  

In addition, while the veteran has been diagnosed with a 
gunshot wound of the thigh that has been linked to service, 
the Board notes that such evidence was based on the veteran's 
account of his gunshot wound.  For reasons that will be set 
out below, the Board finds that the veteran's account of 
being shot in the thigh in Vietnam is not credible and 
therefore cannot support his claim that he engaged in combat 
with the enemy.  



The veteran's assertions, in summary, are that he was shot by 
a sniper in the thigh and was hospitalized for two to three 
months at the 17th Field Hospital.  He has indicated in the 
past that the gunshot injury resulted in a fractured femur 
and required an open reduction internal fixation.  He also 
testified that his hospitalization required him to stay in 
Vietnam until the middle of July, past his scheduled July 4, 
1967 departure date.  

There is no support in the service records for any of the 
above assertions; in fact, service records directly 
contradict the above assertions.  There is no inservice 
record of the veteran being shot or that he was hospitalized 
at the 17th Field Hospital for treatment of a gunshot wound.  
In addition, service personnel records specifically document 
that the veteran left Vietnam by July 4, 1967 at the latest, 
contrary to his contention that he did not leave until the 
middle of July, 1967.  

The representative has contended that the veteran was treated 
for a "GS" in May 1967 and that this indicated that he was 
treated for a gunshot wound while he was in Vietnam.  

This contention is not supported by, and is in fact 
contradicted by, the service medical records.  The May 15, 
1967 progress note merely made a notation to "GS."  It did 
not indicate as to whether this was a diagnosis or something 
else.  This record primarily indicated that the veteran was 
to receive some form of treatment for a period of 10 days.  

In this regard, the Board notes that the representative's 
opinion that "GS" stands for gunshot is not competent 
evidence.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Furthermore, the representative's contention that "GS" was 
an abbreviation for a gunshot wound is undermined by other 
service medical records also dated on May 15, 1967 which make 
no reference to a gunshot wound.  There is a laboratory 
report which refers to a "GS" examination being requested, 
and that the examination result was gram negative 
intracellular and extracellular diplococci noted.  No 
reference to a gunshot wound was made in this study.  A 
physical profile also dated May 15, 1967 noted that the 
veteran was given a profile for acute, gonococci urethritis.  
There is no mention of a physical profile being given for a 
gunshot wound to the left thigh in this or any other service 
record.  

The representative's contention (as well as the veteran's 
above-mentioned assertions of being shot and wounded in 
Vietnam) is further contradicted by the separation 
examination.  

During the separation examination, the veteran was noted as 
specifically denying swollen or painful joints; cramps in his 
legs; a history of broken bones (the Board again notes the 
veteran's contention that his gunshot wound resulted in a 
fractured femur requiring surgery); bone, joint, or other 
deformity; and lameness.  Further, the lower extremities were 
described as normal on examination.  

The above service medical records persuasively demonstrate 
that the veteran did not incur the gunshot wound to the thigh 
while he was in Vietnam or in the military service.  As a 
result, the evidence persuasively demonstrates that he did 
not engage in combat by being shot by a sniper and by 
shooting back and killing the sniper, as the evidence 
demonstrates that the gunshot wound, alleged by the veteran 
to have been incurred in this manner, did not occur while he 
was in the military, and particularly in Vietnam.  

Because the veteran's history of a gunshot wound incurred 
during Vietnam has been found to be unsupported and is 
directly contradicted by the service records, the Board 
attaches no probative value to the medical opinions linking 
the post-service diagnosed gunshot wound to service.  

The Board is not bound to accept medical opinions which are 
based on a history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993); see also 
Owens v. Brown, 7 Vet. App. 429 (1995).  

In addition, the Board stresses that the alleged inservice 
gunshot wound and other alleged combat-related experiences 
are undermined by the evidence establishing that he was a 
truck driver.  This evidence undermines his alleged combat 
experience because the veteran has alleged that such combat-
related experiences occurred while he was a machine gunner, 
and the veteran has offered no probative evidence in support 
of his contentions (the Board will discuss additional 
inconsistencies of the veteran's account of his gunshot wound 
below in the specific discussion of his alleged stressors).  

It has also been generally alleged that the veteran was 
engaged in combat because the place where he was stationed 
has been documented as being exposed to numerous attacks, 
including during the period when he was stationed around 
Saigon and Tan Son Nhut Air Base.  

To briefly recap, RSW, JLA, and CRD variously reported that 
Saigon and Tan Son Nhut Air Base experience numerous attacks 
from the enemy during the period the veteran was stationed in 
that area.  In addition, an excerpt from "The Rise and Fall 
of Our American Army" noted combat with the enemy in the 
Saigon and Tan Son Nhut Air Base area in May 1967.  

All of the above statements (including the excerpt) (assuming 
that the veteran was stationed at the above locations) do 
nothing more than establish that the veteran was stationed in 
a combat zone or area.  




None of the above-mentioned evidence specifically identified 
the veteran nor his unit and therefore does not establish 
that the veteran himself participated in events constituting 
an actual fight or encounter with a military foe or a hostile 
unit or instrumentality.  Therefore, such evidence does not 
establish that the veteran engaged in combat with the enemy; 
it only establishes, at most, that he may have been present 
in a combat zone or area.  VAOPGCPREC 12-99.  

In light of the above, the Board finds that the veteran did 
not engage in combat with the enemy.  The probative evidence 
establishes that he did not engage in combat, and the only 
evidence in favor of the finding that he engaged in combat 
with the enemy, his and the representative's own contentions, 
are not sufficient to allow for a finding that he engaged in 
combat with the enemy, particularly where such assertions are 
contradicted by the service records and service medical 
records.  

The veteran's bare assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.  See Zarycki, 6 Vet. App. at 98.  

Therefore, as it has been determined that the veteran did not 
engage in combat with the enemy, it must be next determined 
whether the veteran has submitted there is credible 
supporting evidence that the claimed in-service stressors 
occurred.  

Notwithstanding any of the above discussion of how an event 
alleged as a stressor can be verified, the Board finds this 
case ultimately turns upon credibility.  Credibility is an 
adjudicative, not a medical determination.  In addressing how 
credibility is to be assessed, in Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), the Court addressed what the term 
satisfactory lay or other evidence meant as employed in 
38 U.S.C.A. 1154(b) and held that satisfactory evidence 
equaled credible evidence.  




While the provisions of 38 U.S.C.A. 1154(b) are not for 
application here, the Court's discussion of the limits on the 
type of evidence that can be used to evaluate the credibility 
of evidence under a preponderance standard rather than the 
clear and convincing evidence standard is instructive.  The 
Court stated that credibility can be impeached generally by a 
showing of interest, bias, inconsistent statements or, to a 
certain extent, bad character.  For oral testimony, the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness testimony and 
affidavits are all for consideration.  For documentary 
evidence, a VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran.  Id.  

The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the veteran's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).  

After a careful review of the evidence, the Board finds that 
the inconsistency of the veteran's representations in 
connection with this claim are so extensive that no 
credibility can be attached to his evidentiary assertions 
involving his claim for PTSD.  


The representative has attempted to attribute such 
inconsistencies to the passage of time, and has contended 
that the veteran should not be required to account for 
specific details.  He has further contended that the veteran 
has consistently provided the general details of these 
stressors.  The Board disagrees with this contention.  

As will be demonstrated in the discussion below, the 
veteran's multiple accounts of his stressors are inconsistent 
and/or contradictory on even the most fundamental of levels.  

As indicated above, the vast majority of the veteran's 
reported stressors are based on his claimed experiences as a 
machine gunner.  As it has been determined that the veteran 
was not a machine gunner, such stressor accounts have no 
credible factual basis in the record.  

Furthermore, his accounts are highly inconsistent (even in 
terms of general details, contrary to the representative's 
contention), are not supported by credible supporting 
evidence, and in several instances are directly contradicted 
by the probative evidence of record.  

As noted above, the veteran's contention that he sustained a 
gunshot wound in service and was hospitalized until mid-July 
1967 is contradicted by the service medical records, 
particularly the separation examination, during which the 
veteran denied all musculoskeletal complaints, and the 
examination of the lower extremities was described as normal.  
In addition, USASCRUR was unable to verify this incident, 
noting that the veteran was not listed among the available 
U.S. Army casualty data.  

The veteran's accounts of this incident have several other 
inconsistencies.  He has specified different dates when the 
incident occurred, variously specifying that it occurred in 
1966 or 1967.  At one point he alleged being rescued by his 
wife's brother (DH), yet repeatedly failed to mention this 
significant fact in all of his subsequent accounts.  

He also alleged that he was hospitalized for two to three 
months into mid-July beyond his July 4 scheduled departure.  
Tr., pp. 25-26 (November 1997).  Yet, his personnel record 
specifies that he was transferred out of Vietnam no later 
than July 4, 1967.  

Lay statements contending that the veteran was wounded in the 
service are therefore also afforded no probative value 
because it has been conclusively demonstrated by the evidence 
that he was not wounded in service.  Furthermore, these lay 
statements were submitted by individuals who did not actually 
serve with the veteran.  They also indicated a personal 
relationship with the veteran that raises questions as to 
their objectivity in this matter.  See Caluza, supra.  

Thus, because the service medical records establish that a 
gunshot wound was not incurred in service, and because the 
veteran's accounts of this incident are inconsistent, the 
Board finds that his account of this stressor is not 
credible.  

The representative has contended that the veteran's reported 
stressors relating to RC and JR have been verified.  The 
Board does not agree.  The record indicates that the deaths 
of RC and JR did not occur as has been reported at times by 
the veteran.  At various points, the veteran has contended 
that he was present during the inservice deaths in action of 
RC and JR.  

However, USASCRUR verified that both RC and JR did not die 
until after the veteran had left Vietnam.  Thus, the only 
probative evidence relating to these stressors is against the 
veteran's claim.  

Furthermore, the veteran's own accounts of these stressors 
are highly inconsistent and contradictory.  

The veteran noted in June 1988 that RC was killed in action 
one day after he was relieved.  
During the May 1993 hearing the veteran testified that RC was 
killed in action in his presence while he was in Vietnam.  He 
stated that he had been intending to move forward, but that 
RC had stopped him and went forward instead.  He stated that 
RC then stepped on a land mine and was killed.  He stated 
that RC saved his life.  Tr., p. 21.  

During the October 1999 hearing, the veteran testified that 
RC died in Vietnam, but that he did not hear of this death 
until after his return from Vietnam.  Tr., pp. 11-12.  

Such statements demonstrate inconsistencies about more than 
specific details; they demonstrate significant 
inconsistencies as to the underlying account.  Therefore, the 
veteran's reported stressor regarding RC is not credible.  

The same finding is reached with respect to the alleged 
stressor pertaining to the death of JR.  

The veteran reported in June 1988 that JR was killed in 
action in his presence.  Yet, during the November 1997 
hearing, the veteran testified that JR was not killed in 
action, and that he did not die until after he returned to 
the United States.  Tr., p. 29.  

The veteran has also stated that he was involved in a jeep 
accident with JR in which the jeep turned over.  Tr., p. 32 
(November 1997); Tr., p. 10-11 (October 1999).  He as at 
other times reported having flashbacks regarding a jeep 
turning over in which several people were killed.  Yet, 
USASCRUR found that JR was killed in a vehicle accident in 
April 1968, ten months after the veteran had left service.  

These reported stressors relating to JR are not credible 
because of the inconsistency of the veteran's accounts.  
Furthermore, he has not submitted any credible supporting 
evidence with respect to these alleged stressors.  The only 
pertinent evidence (USASCRUR) contradicts the occurrence of 
these stressors.  Therefore, this alleged stressor is not 
credible and furthermore is not supported by any credible 
supporting evidence.  

The veteran reported during the November 1997 that a PFC O or 
A from Hawaii of his unit was killed in his presence by a 
bayonet.  Tr., pp. 15-16 (November 1997).  Yet, he 
subsequently testified during the October 1999 hearing the 
had no idea what happened to this individual.  He testified 
that, as far as he knew, this individual was not wounded or 
injured in action  Tr., pp. 15-16 (October 1999).  Therefore, 
this alleged stressor is not credible.  Further, there is no 
other evidence on file pertaining to PFC O from Hawaii.  

In addition, the Board notes the veteran's testimony in 
November 1997 that the only deaths he knew of while he was in 
Vietnam were the deaths of PFC O or A and a sergeant, whom he 
never had previously or subsequently mentioned.  Tr., pp. 16-
17.  This directly contradicts his previous statements about 
RC and JR being killed while he was in the service.  

The veteran has generally reported a variety of stressors, 
including ambushes, firefights, working as a tunnel rat, 
disposing of bodies found in the tunnels, and witnessing the 
killing of women (including a pregnant woman) and children.  
However, these stressors, like the ones discussed above, have 
no underlying factual basis in the record because they are 
based on his alleged experiences as a machine gunner, and the 
service records establish that he was not a machine gunner.  

Similarly, the veteran's reports of working in a morgue and 
handling dead bodies and preparing them for shipment back to 
the United States is not supported by any credible evidence.  
As noted previously, the veteran's occupational specialty was 
a truck driver.  There is no indication that he worked in a 
morgue and there is no supporting evidence that he handled 
dead bodies for shipment back to the United States.  In fact, 
the veteran has not consistently reported that he did work in 
a morgue.  

It also appears that the veteran's representative has 
attempted to infer, through the veteran, that he experienced 
stressors while actually stationed in the Saigon area.  

In particular, he has attempted to establish that the veteran 
experienced stressors in the form of attacks on that area, 
including Tan Son Nhut Air Base.  

There is evidence indicating that Saigon and Tan Son Nhut Air 
Base came under attack while the veteran was stationed in 
Vietnam.  This is in the form of lay and treatise evidence, 
as was discussed above in the section dealing with the issue 
of the veteran's alleged combat.  

However, the Board finds this evidence to be irrelevant 
because the record indicates that the veteran has not claimed 
these events as stressors.  That is, he has not claimed that 
attacks experienced in this area were stressors.  

On VA examination in December 1986 the veteran's reported 
stressors related to his alleged experiences as a machine 
gunner.  He did not mention that he was suffering from 
symptoms of PTSD as a result of stressors experienced at Tan 
Son Nhut Air Base or in Saigon.  The same can be said for the 
stressors reported during the December 1986 Social Service 
Report.  In this report, he reported flashbacks of a village 
being blown apart and seeing a jeep get turned over.  He made 
no indication that he was suffering from flashbacks of mortar 
or other attacks on Saigon or Tan Son Nhut Air Base.  

In his June 1988 stressor statement, the veteran did not list 
attacks on Tan Son Nhut Air Base or Saigon as a stressor, nor 
any other stressor as occurring in these areas.  He 
specifically referred to being shot, and experiencing the 
deaths of friends.  

In the undated statement entitled "Attachment to PTSD 
Claim" the veteran did not include attacks on Tan Son Nhut 
Air Base and Saigon as being among his stressors.  He only 
referred to seeing children get killed, being a tunnel rat, 
and seeing bodies being prepared for shipment to the United 
States.  

During the May 1993 hearing the veteran reported that his 
unit came under frequent incoming rounds, mortar attacks, and 
rocket propelled grenades, at a rate of about three or four 
times per week.  Tr., pp. 21-22.  

Yet upon questioning from the representative during the 
November 1997 hearing, the veteran appeared to minimize 
events that occurred in Saigon and at Tan Son Nhut Air Base, 
stating that he became accustomed to what happened while he 
was in Saigon.  Furthermore, in contrast to his previous 
testimony, he noted that there were only two or three rocket, 
mortar, and grenade attacks on the city.  Tr., p. 28.  

When asked during the November 1999 hearing whether he 
recalled a rocket attack on Tan Son Nhut Air Base in December 
1966, the veteran initially answered, "Well."  He then 
clarified that he recalled it but that he was on his way out 
into the field.  He recalled the damage from the rocket 
attacks.  He also recalled seeing wounded and dead bodies; 
however, it was not clear as to whether he was referring to 
the attack on Tan Son Nhut Air Base.  Tr., pp. 9-10.  

The veteran has never included attacks on Tan Son Nhut Air 
Base as a stressor.  Such an attack was never referred to 
during any of his mental evaluations.  The only time it has 
been referred to has been under the questioning of his 
representative, and in these instances his recollections are 
vague at best.  Furthermore, such recollections appeared to 
minimize the alleged events; he either indicated that he was 
not there when such events allegedly occurred, or, if he was 
present, indicated that he was accustomed to such events.  

Even if it were presumed that the attacks in the Saigon area 
were claimed as stressors, the veteran's recollections of 
attacks on Saigon and Tan Son Nhut Air Base are vague and 
inconsistent and are entitled to no credibility.  

During the 1993 hearing the veteran indicated that attacks 
occurred three or four times a week.  Tr., pp. 21-22.  Yet 
during the 1997 hearing he indicated that there were only two 
or three attacks while he was stationed there.  Tr., p. 28.  

The Board again notes that the only time these incidents have 
been mentioned was under questioning from the representative.  
He has never included them among his stressors in his own 
written statements or in examination reports.  

Therefore, because the veteran has never mentioned mortar 
attacks on Tan Son Nhut Air Base or attacks on Saigon as a 
stressor in any medical examination or any self-written 
statement; only mentioned these incidents recently upon 
questioning by his representative; was inconsistent in his 
account of such incidents; and because his accounts of 
stressors have been found to be inconsistent and lacking 
credibility, the Board will attach no credibility to the 
veteran's accounts regarding alleged attacks on Tan Son Nhut 
Air Base and Saigon.  

The Board notes that the veteran was diagnosed in service 
with a dissociative disorder following his theft of cigarette 
cartons, and his reported inability to remember performing 
the act.  The Board is of the opinion that this incident does 
not constitute credible evidence in support of any of the 
veteran's claimed inservice stressors, as it did not pertain 
to any of his alleged stressors, but instead to an incident 
involving the veteran's theft of cigarettes.  The veteran has 
not claimed that the incident involving the cigarette cartons 
was a stressful event, and there are no medical opinions 
linking the diagnosis  of PTSD to this incident.  In 
addition, the service medical records document that this 
diagnosed condition improved with treatment and that such 
treatment was discontinued shortly after it was begun.  Also, 
the veteran specifically denied frequent or terrifying 
nightmares, depression, and nervous trouble of any sort on 
separation examination.  

The Board again stresses that the veteran's alleged stressors 
have been found in and of themselves to be not credible.  
Therefore, there can be no credible supporting evidence since 
the accounts themselves are not credible.  Therefore, the 
veteran has failed to satisfy one of the requirements of 
38 C.F.R. § 3.304(f), and his claim of service connection for 
PTSD must be denied, regardless of whether he was diagnosed 
in service with a psychiatric condition.  See Cohen, 10 Vet. 
App. at 147.

In sum, because the inconsistency of the veteran's 
representations are so extensive, the Board finds that no 
credibility can be attached to any of his reported stressors, 
particularly where the factual basis of these stressors (his 
work as a machine gunner) has been found to be not credible, 
and where the veteran has not submitted any credible 
supporting evidence that any such incidents occurred.  That 
is, he has submitted no documentation outside of his own 
statements in support of these alleged stressors.  

Hence, the evidence is of insufficient probative value to 
establish that the claimed stressors occurred or that the 
evidence supporting its occurrence is in equipoise; in fact, 
there is no evidence supporting his alleged stressors.  

In reaching this conclusion, the Board has taken into 
consideration the Court's determination in Cohen, supra.  In 
Cohen, the Board had conceded that a stressor existed and, 
more importantly, the Board had not expressly found that the 
claimant lacked credibility.  

In this case, the Board finding is precisely that the 
vagueness, inconsistencies, and outright contradictions in 
the veteran's accounts demonstrate that he wholly lacks 
credibility as to his evidentiary assertions made in the 
context of the claim for service connection for PTSD.  
Moreover, there is no corroboration of the stressor by any 
other source and the veteran's accounts of the events are 
lacking in the necessary detail to enable VA to attempt to 
confirm the events beyond what verification has already been 
performed.  

As a result, it is concluded that, while the veteran now 
carries diagnoses that include PTSD, such diagnoses have been 
based on stressors which the Board finds are not credible.  


Accordingly, while the Board has reviewed, in detail, the 
medical evidence of record, including, most importantly, the 
medical opinions linking the diagnoses of PTSD to the 
reported Vietnam-related stressors, the Board must find that 
these medical opinions carry no probative value because the 
veteran's accounts of his alleged stressors are not credible.  
Because his statements have been found to not be credible, 
his claim for service connection of PTSD must be denied.  See 
Cohen, 10 Vet. App. at 147.  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

As stated by the Court, where the preponderance of the 
evidence is against the claim, the veteran loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  
A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance.  Id. at 58.  In this case, for 
reasons cited above, the preponderance of the evidence is 
against the claim.  See also  VCAA, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  


Additional Matter

The Board notes that the record contains psychiatric 
diagnoses other than PTSD.  The veteran has most recently 
been diagnosed with a depressive disorder.  As noted above, 
the veteran was diagnosed in service with a dissociative 
disorder.  

The Board has considered whether it would be appropriate to 
refer a claim of entitlement to service connection for 
depressive disorder to the RO for further development.  In 
this regard, the Board notes that this would represent a 
claim that is separate from the PTSD claim for jurisdictional 
purposes.  See Ephraim v. Brown, 82 F.3d 399, 401-402 (Fed. 
Cir. 1996).  

The veteran has not recently alleged that any psychiatric 
disorders other than PTSD as being related to service.  In 
fact, his allegations have specifically centered upon his 
claim for PTSD and the alleged stressors leading to the 
diagnosis of his PTSD.  Nor is there any competent evidence 
suggesting a link between the depressive disorder and 
service.  For these reasons, the Board believes that a 
referral of this matter to the RO is not warranted.  See 
Brannon v. West, 12 Vet. App. 32 (1998) (holding that the 
Board is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by an 
appellant); see also Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995) (holding that, while the Board must interpret an 
veteran's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the veteran).  

Notwithstanding the above, the Board notes that the veteran 
remains free to raise such a claim if he so desires.  


Entitlement to a TDIU Evaluation

Criteria and Analysis

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.




Entitlement to a TDIU evaluation must be established solely 
on the basis of impairment from service-connected 
disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a).

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered. 38 C.F.R. 
§§ 3.341(a), 4.16(a), 4.19.

Service connection is not currently in effect for any 
disability.  

The pertinent governing criteria set out above are predicated 
on the veteran having been granted service connection for a 
disability or disabilities sufficient to warrant a TDIU for 
the purpose of a favorable determination on appeal.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits shall be 
denied or the appeal to the Board terminated because of 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.

In the absence of service connection having been granted for 
any disability, thereby satisfying the threshold requirement 
of the pertinent governing criteria for a TDIU, the Board 
concludes that the claim of entitlement to a TDIU must be 
denied by operation of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted in this regard.

The veteran's claim of entitlement to service connection of 
PTSD is denied.

Entitlement to a TDIU evaluation is denied as a matter of 
law.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

